Case: 16-60832      Document: 00514149884         Page: 1    Date Filed: 09/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-60832                                   FILED
                                  Summary Calendar                         September 11, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GEORGE ANDERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:15-CR-110-1


Before PRADO, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       George Anderson appeals the sentence imposed following his guilty plea
conviction for failing to register as a sex offender in violation of 18 U.S.C.
§ 2250(a).    He contends that the 60-month, above-guidelines sentence is
procedurally unreasonable because the district court failed to adequately
explain its reasons for the sentence, including the effect of the mitigating
factors. Because Anderson failed to object to adequacy of the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60832     Document: 00514149884     Page: 2    Date Filed: 09/11/2017


                                  No. 16-60832

reasons, plain error review applies. See United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir. 2009).
      The sentencing record reflects that the district court sufficiently
articulated its reasons for imposing the above-guidelines sentence. The district
court asserted that it had considered the advisory guidelines range, the
statutory penalties, and the 18 U.S.C. § 3553(a) factors.        Specifically, the
district court explained that it was imposing an above-guidelines sentence
because of Anderson’s lengthy criminal history, his history of not complying
with the terms and conditions of his probation or supervision, the need to
reflect the seriousness of the offense, the need to promote respect for the law
and provide just punishment for the offense, and the need to deter future
crimes and protect the public. Although the district court did not expressly
address   the   mitigating   factors   set   forth   in   Anderson’s   sentencing
memorandum, the district court acknowledged that it had received the
memorandum and read the letter submitted on his behalf. Further, Anderson’s
difficult childhood and recent strides towards stabilizing his life were discussed
during defense counsel’s arguments in mitigation of sentence. Because the
district court’s explanation for the chosen sentence allows for effective
appellate review, Anderson has failed to show error, much less clear or obvious
error. See United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013).
      Anderson also contends that the 60-month, above-guidelines sentence is
substantively unreasonable. He argues that the sentence was almost double
the low end of the guidelines range, failed to account for his mitigating factors,
and placed too much emphasis on his criminal history. Because Anderson’s
objection to the reasonableness of his sentence was sufficient to preserve this
claim, we review the “substantive reasonableness of the sentence imposed




                                        2
    Case: 16-60832     Document: 00514149884     Page: 3   Date Filed: 09/11/2017


                                  No. 16-60832

under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007).
      The record reflects that the district court considered the guidelines
range, the statutory penalties, the § 3553(a) factors, the facts set forth in the
presentence report, the sentencing memorandum and letter, and the parties’
arguments at sentencing.        The district court made an individualized
assessment and concluded that the guidelines range did not adequately take
into account the § 3553(a) factors. Although Anderson’s 60-month sentence is
19 months greater than the top of the 33 to 41-month guidelines range, we
have upheld variances considerably greater than the increase to his sentence.
See United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008); United
States v. Jones, 444 F.3d 430, 433, 441-42 (5th Cir. 2006).
      Anderson’s arguments do not show a clear error of judgment on the
district court’s part in balancing the § 3553(a) factors; instead, they constitute
a mere disagreement with the district court’s weighing of those factors. Given
the significant deference that is due to a district court’s consideration of the
§ 3553(a) factors and the district court’s reasons for its sentencing decision,
Anderson has not demonstrated that the sentence is substantively
unreasonable.    See Gall, 552 U.S. at 50-53; Brantley, 537 F.3d at 349.
Accordingly, the district court’s judgment is AFFIRMED.




                                        3